Citation Nr: 1424494	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  12-02 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to a rating higher than 50 percent for major depression (previously considered as dysthymia).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Esq.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran had active duty military service from June to September 1990 and from October 1991 to October 1993.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, denying a rating higher than 50 percent for his psychiatric disability.  Jurisdiction was later transferred to the RO in Indianapolis, Indiana, and that RO certified the appeal to the Board.

The Veteran cancelled his April 24, 2014 hearing before the Board.

There is, however, a derivative TDIU claim that is inextricably intertwined with the claim for a higher rating for the psychiatric disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

But the claims require further development before being decided on appeal, so the Board is remanding them to the Agency of Original Jurisdiction (AOJ).


REMAND

The Board is directing a series of further development actions to ensure a complete record on appeal, including having the Veteran undergo another VA compensation examination reassessing the severity of his psychiatric disability and employability since his last such evaluation was in 2010, so some 4 years ago.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."). Also warranted are appropriate measures to obtain records pertaining to an apparent claim for disability benefits with the Social Security Administration (SSA) and outstanding VA outpatient records.  See 38 C.F.R. § 3.159(c)(2) (2013).  

Accordingly, these claims are REMANDED for the following additional development and consideration:

1. Obtain the most recent VA outpatient treatment records pertaining to this Veteran, dated since March 2012, and associate these records with his physical claims file or, alternatively, his electronic "Virtual VA" file.

2. Contact the SSA and request definitive information and pertinent documentation regarding any claim for disability benefits filed with that agency, along with records considered in that agency's determination.

3. After receiving all additional records, schedule another VA psychiatric examination reassessing the severity of the Veteran's major depression.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings set forth in detail.  The VA examiner must indicate all present symptoms and manifestations attributable to this 
service-connected psychiatric disability and, even more importantly, their consequent effect on the Veteran's social and occupational functioning, in accordance with the applicable rating criteria specified at 38 C.F.R. § 4.130, Diagnostic Code 9434.  In making this assessment, the examiner should assign a Global Assessment of Functioning (GAF) score and explain what the score means.


Opinion also is needed as to whether the Veteran is incapable of obtaining or maintaining employment that would be considered substantially gainful, versus just marginal in comparison, on account of the severity of his service-connected disability.  In making this determination, the examiner must consider the degree of interference with ordinary activities, including capacity for employment, caused solely by the Veteran's service-connected psychiatric disability (and/or any additional condition for which service connection may have been awarded in the interim, since issuance of this remand), as distinguished from any nonservice-connected physical or mental condition.  This requested opinion also must take into consideration the Veteran's level of education, prior work experience and training, but not his advancing age.  If an opinion cannot be rendered without resorting to mere speculation, please explain why definitive comment is not possible.

4. Ensure compliance with these remand directives, both in terms of obtaining the outstanding records mentioned and providing the requested reassessment of the severity of the service-connected psychiatric disability in relation to the applicable rating criteria, also its effect on the Veteran's employability.  If additional development or information is needed, then do it or obtain it.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. 
Then readjudicate the claim for a higher rating for the major depression, also adjudicate the derivative TDIU claim, in light of this and all other additional evidence.  If these claims are denied or are not granted to the Veteran's satisfaction, send him and his attorney a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise him that the conducting of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for the VA examination, once scheduled, is both critical and appreciated.  He is also advised that failure to report for this scheduled VA examination may result in the denial of his claims.  38 C.F.R. § 3.655.


These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).



